Citation Nr: 1026023	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  00-24 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
avascular necrosis of the right hip.

2.  Entitlement to an initial rating in excess of 10 percent for 
avascular necrosis of the left hip from April 18, 1999 and in 
excess of 30 percent from June 10, 2002.

3.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1988 to 
January 1992 and from February 1997 to April 1999.  

The appeal comes before the Board of Veterans' Appeals (Board) 
from an October 1999 rating decision rendered by the New Orleans, 
Louisiana Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for status post 
arthroscopy of the right hip and assigned an initial 
noncompensable rating, effective April 18, 1999, and for 
osteonecrosis of the left hip and assigned an initial 10 percent 
rating, effective April 18, 1999.  Thereafter, the Veteran 
perfected an appeal as to the initial evaluations assigned for 
his service-connected right and left hip disability.  In a rating 
decision dated in August 2001, the RO increased the evaluation 
for post operative avascular necrosis of the right hip to 10 
percent, effective April 18, 1999 and continued the 10 percent 
rating for avascular necrosis of the left hip.  In a June 2003 
rating decision, the RO increased the rating for avascular 
necrosis of the left hip to 30 percent effective June 10, 2002.  
The issue of entitlement to higher disability evaluations for 
right and left hip disabilities based upon an initial grant of 
service connection remains before the Board.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

In the June 2003 rating decision, the RO also continued a 
previously assigned 20 percent rating for degenerative disc 
disease of the lumbar spine.  The RO issued a statement of the 
case on December 23, 2008, and informed the Veteran that he had 
60 days to file his appeal.  Thereafter, the file was transferred 
to the Board on January 29, 2009.  In the informal hearing 
presentation submitted by the Veteran's national service officer 
on February 23, 2009, the back issue was noted.  The Board 
previously accepted this as a substantive appeal ripe for Board 
review (see 38 C.F.R. §§ 20.300, 20.301).

In May 2004, the Veteran and his wife testified at a hearing 
before the undersigned Veterans Law Judge; a transcript of the 
hearing is of record.

In September 2004, October 2007, and March 2009 the Board 
remanded the Veteran's claims for further development.  

In written correspondence dated in April 2004, the Veteran 
expressed a desire to reopen a claim of entitlement to service 
connection for a bilateral knee disorder.  The Board previously 
referred the claim to the RO for development.  Upon careful 
review, however, the Board notes that the RO notified the Veteran 
of information needed to substantiate his claim in correspondence 
dated in April 2004, and the Veteran did not respond.  Therefore, 
no further action is required regarding his claim for a bilateral 
knee disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the United 
States Court of Appeals for Veterans Claims (the Court), are 
applicable to this matter.

The Court has held that a remand by the Board confers on the 
Veteran, as a matter of law, the right to compliance with the 
remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The 
Court in Stegall has indicated, moreover, that if the Board 
proceeds with final disposition of an appeal, and the remand 
orders have not been complied with, the Board itself errs in 
failing to ensure compliance.  Id. at 271.  Thus, while the Board 
regrets the additional delay in this case, for the reasons 
discussed below, the case must be returned to the AMC/RO to 
provide the Veteran with adequate VA joints and spine 
examinations.

In March 2009 the Board remanded the Veteran's claims to provide 
him with a VA orthopedic examination performed by a physician to 
evaluate the current nature of his right and left hip and lumbar 
spine disabilities.  The RO mailed notice of the examination to 
the Veteran's last verified address in Gary, Texas, and he 
appeared for a VA joints and spine examination at the New Orleans 
VA Medical Center (VAMC) in February 2010.  Unfortunately, the 
examination report is inadequate for rating purposes.

With respect to the Veteran's right and left hip disabilities, 
the Board's remand instructions directed the examiner to include 
x-rays studies of the Veteran's right and left hip.  While the 
examination report included copies of previous pelvis x-ray 
studies, the most recent was in November 2004.  Current x-ray 
studies are required because Diagnostic Code 5255 under which the 
Veteran is rated for his right and left hip disabilities 
contemplates 60 or 80 percent ratings based on findings of 
fracture or nonunion.  The examination report does not appear to 
address these criteria.  In addition, the examination was 
inadequate because the only subjective medical history that the 
examiner appeared to obtain from the Veteran was that he has 
current pain in both hip joints.  However, the examiner did 
include a section outlining "other significant history" from a 
VA neurosurgery clinic note dated in November 2004.  The RO cited 
the Veteran's subjective complaints from November 2004 in the May 
2010 supplemental statement of the case (SSOC), but described 
them as current complaints made on VA examination in February 
2010.  For these reasons, the AMC/RO should schedule the Veteran 
for a new VA joints examination by a physician and should provide 
the examiner with a copy of relevant rating criteria for 
reference.

Regarding the spine portion of the February 2010 examination 
report, it is inadequate for rating purposes because the examiner 
included no medical history from the Veteran except to indicate 
that he had not missed time from his employment as an oilfield 
worker in the last 12-month period.  A subjective history 
addressing any "recurring attacks" and any "relief" is 
required because the Veteran's low back disability is currently 
rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective prior to September 23, 2002).  The Board notes that 
the RO appeared to consider revised rating criteria for 
intervertebral disc syndrome and for other disabilities of the 
spine in a November 2008 SOC and May 2010 SSOC.  However, the RO 
did not appear to explicitly recharacterize the Veteran's low 
back disability under any revised rating criteria.  Therefore, 
because the February 2010 VA examination report is unresponsive 
to the criteria in Diagnostic Code 5293 (effective prior to 
September 23, 2002), the AMC/RO should schedule the Veteran for 
an additional VA spine examination that addresses those criteria 
as well as the criteria outlined for VA Spine Examination, 
revised April 20, 2009, found on the Index to Disability 
Examination Worksheets webpage.    

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and 
obtain the names, addresses, and approximate 
dates of treatment of all VA and non-VA 
medical care providers who treated him for 
his right and left hip and lumbar spine 
disabilities since April 2005.  After the 
Veteran has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the Veteran, a 
notation to that effect should be inserted in 
the file.  The Veteran and his representative 
are to be notified of unsuccessful efforts in 
this regard, in order to allow the Veteran 
the opportunity to obtain and submit those 
records for VA review.

2.  After any requested records are obtained 
and associated with the claims folder or 
determined to be unavailable, the AMC/RO 
should arrange for the Veteran to undergo a 
VA joints examination by a physician to 
determine the current severity of the right 
and left hip disabilities.  All indicated 
tests and studies are to be performed.  
Current right and left hip x-ray studies 
must be performed, the report(s) must be 
associated with the examination report.  
Prior to the examination, the entire claims 
folder, a copy of this remand, and 38 C.F.R. 
§ 4.71a, Diagnostic Code 5255 must be made 
available to the physician for review of the 
case.  A notation to the effect that this 
record review took place should be included 
in the report of the examiner.  The 
examination must be conducted following the 
protocol in VA's Disability Examination 
Worksheet for VA Joints Examination, revised 
on April 20, 2009.  The examination must 
respond to the instructions contained 
therein.  The physician is also requested to 
identify whether there is malunion of the 
right or left femur with marked knee or hip 
disability, any fracture of surgical neck of 
either femur with false joint, any nonunion 
without loose motion and with weightbearing 
preserved with aid of brace, or any fracture 
of shaft or anatomical neck with nonunion and 
loose motion.

3.  After any requested records are obtained 
and associated with the claims folder or 
determined to be unavailable, the AMC/RO 
should arrange for the Veteran to undergo a 
VA spine examination by a physician to 
determine the current nature his lumbar spine 
disability.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the entire claims folder, a copy 
of this remand, and 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective prior to 
September 23, 2002) must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place must be included in the 
report of the physician.  The examination 
must be conducted following the protocol in 
VA's Disability Examination Worksheet for VA 
Spine Examination, revised on April 20, 2009.  
The physician is also requested to address 
the rating criteria located in Diagnostic 
Code 5293 (prior to September 23, 2002) in 
evaluating the Veteran's current low back 
disability.  Specifically, the physician 
should describe whether there are (1) 
moderate, recurring attacks; (2) severe, 
recurring attacks and only intermittent 
relief; or (3) pronounced intervertebral disc 
syndrome with persistent symptoms compatible 
with sciatic neuropathy including 
characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other 
neurological findings appropriate to site of 
the diseased disc, little intermittent 
relief.

4.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims 
folder.  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claim.

5.  After the requested development has been 
completed, the AMC/RO should review the 
Veteran's claims.  The RO is advised that 
they are to make a determination based on the 
law and regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent, and any additional 
information obtained as a result of this 
Remand.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and given 
the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


